NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



TORY JONAE ARNOLD, DOC #H21430,    )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D17-2350
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 24, 2019.

Appeal from the Circuit Court for Polk
County; Mark Carpanini, Judge.

Matthew J. Wells, Tampa, for Appellant.

Tory Jonae Arnold, pro se.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


              Affirmed.


VILLANTI, KHOUZAM, and BADALAMENTI, JJ., Concur.